Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending, of which claims 1 and 11 are independent.  
The application was filed on 10/11/19 and does not claim any foreign priority, but claims domestic benefit of US 62/745,049 filed on 10/12/2018 and US 62/755,728, filed on 11/05/2018.  This application is currently assigned to ConnectWise, LLC. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed on 1/6/21 in this application has been considered.

Oath/ADS
An Application Data Sheet was submitted 10/11/19, and an Oath/declaration was submitted on 10/11/19.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  Further to the Amendments and Remarks filed by Applicant on 1/6/21, it is noted that the applied art of US Patent US 8996642 to Bellini (also assigned to ConnectWise, LLC), alone or in combination with US Patent Application No. 20080288301 to Emling, fail to teach or suggest each and every feature of each of independent claims 1 and 11, at least because they do not appear to teach or suggest systems and methods of remotely managing computing devices, comprising executing a system zero session. Thus, as a result, more particularly, the applied art fails to teach a first remote computing device executing a system zero session that defaults to a non-interactive state in which system services are hidden from a user session executed by the first remote computing device for an end user of the first remote computing device; hijacking, by the remote management server via the one or more established connections, the system zero session executed on the first remote computing device;  transitioning, by the remote management server via the one or more established connections, the hijacked system session zero  from the non- wherein the hidden desktop is hidden from the end user of the first remote computing device; identifying, by the remote management server, one or more instructions inputted through the hidden desktop by the host computing device to update a configuration of the first remote computing device; and terminating, by the remote management server responsive to a command from the host computing device, the hijacked system session zero by transitioning the hijacked system session zero from the interactive state to the non-interactive state, as now recited in claims 1 and 11.
An updated search also did not appear to result in any references that would give rise to a non-hindsight based obviousness rejection teaching each and every feature of independent claims 1 and 11.  While US20070174429 to Mazzaferri et al. is noted for teaching [0166]-[0168] remote machine 30, client machine 10, processing unit 102, memory unit 104, [0198]-[0200] first HTML page returned 284 to the client machine 10 by the remote machine 30 is an authentication page that seeks to identify the client machine 10 or the user of the client machine 10; [0890]-[0893], [0900]-[0908] the interruption of the session … is effectively hidden from the user because of the encapsulation of the first protocol 4704, and [0919]-[0924] because the remote machine 30 does not receive or verify the single ticket, the ticket is transparent to the remote machine 30 and, consequently, the remote machine 30 is not "aware" of the use of the ticket, it is not believed that the teachings of Mazzaferri, alone or in combination with Bellini and/or Emling, amount to the collective and explicitly recited combination of collective features of each and every feature of independent claims 1 and 11. 
For at least these and the reasons set forth throughout examination by Applicant’s representative and examiner it is believed the art noted by the examiner does not appear to teach or suggest each and every feature of the combination of features recited in each of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via email (Maryam.Ipakchi@uspto.gov) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171